DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisschops (US 7,846,335).

    PNG
    media_image1.png
    656
    419
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    627
    412
    media_image2.png
    Greyscale

With regard to Claim 1, Bisschops discloses a device for chromatographic separations comprising a manifold comprising a plurality of connectors for connecting to one or more chromatographic separation columns and/or feed or extraction tubing (Abstract). 
Bisschops discloses a device for chromatographic separations comprising: a manifold comprising a manifold body defining an elongate central duct, the central duct comprising a centrally-located closable duct valve providing selective fluid communication between a first portion of the central duct and an opposed second portion of the central duct (Figure 7, C9/L20-34, manifold 1, elongate central duct 2, centrally-located closable duct valve 6, using nomenclature from Figure 1, C7/L41-63). 
 Bisschops discloses a first plurality of connectors, each connector of the first plurality of connectors for connecting to a distinct chromatographic separation column and/or feed or extraction tubing or to a connector of an adjacent manifold (Figure 7, C9/L20-34, connectors 23 forming feed inlets 7). 
Bisschops discloses a second plurality of connectors, each connector of the second plurality of connectors for connecting to a distinct chromatographic separation column and/or feed or extraction tubing or to a connector of an adjacent manifold (Figure 7, C9/L20-34, connectors 23 forming extraction outlets 5). 
 Bisschops discloses wherein said manifold body further defines: 
 a first plurality of branch ducts and through ducts, each individual branch duct extending from the first portion of the central duct to an individual one of a through ducts of the first plurality of connectors, each of the branch ducts of the first plurality of branch ducts comprising a closable access valve providing selectable fluid communication between a respective connector and the first portion of the central duct (Figure 7, C9/L20-34, first plurality of branch ducts 3 comprising closable access valve 8, first plurality of branch ducts 3 extending to an individual one of through ducts 3’ associated with feed inlets 7). 
 Bisschops discloses a second plurality of branch ducts and through ducts, each individual branch duct extending from the second portion of the central duct to an individual one of the through ducts of the second plurality of connectors, each of the branch ducts of the second plurality of branch ducts comprising a closable access valve providing selectable fluid communication between a respective connector and the second portion of the central duct (Figure 7, C9/L20-34, second plurality of branch ducts 3 comprising closable access valve 8, second plurality of branch ducts 3 extending to an individual one of through ducts 3’ associated with extraction outlets 5). 
Bisschops discloses first and second ports in fluid communication with the centrally-located closable duct valve wherein said first port communicates with said first portion of the central duct and said second port communicates with said second portion of said central duct, wherein one of said first and second ports is further positioned to communicate with said central duct at a location between the centrally-located closable duct valve and the first and second plurality of branch ducts, respectively (Figure 7, C9/L20-34, branch ducts 3 may be coupled to column in-and outlets via through ducts 3’; therefore, the closest branch duct 3 between the centrally-located closable duct valve 6 and the remainder of the first plurality of branch ducts 3 is first port; second port may be port shown schematically vertically at bottom of Figure 1).
With regard to Claim 2, Bisschops discloses wherein the other of said first and second ports communicates with said central duct at a location opposite the other of the first and second branch ducts, respectively (Figure 7, C9/L20-34, second port communicates with said centrally-located closable duct valve 6 at a location opposite the other of the first and second branch ducts).
With regard to Claim 3, Bisschops discloses wherein the device is formed to group said connectors and valves in a compact manifold (C12/Claim 4).
With regard to Claim 4, Bisschops discloses wherein said compact manifold is formed as a disposable item (C12/Claim 5).
With regard to Claim 5, Bisschops discloses wherein at least one of the centrally-located closable duct valve and the access valves of the first or second plurality of branch ducts comprises a membrane valve, actuated by a separate actuator (Figures 1 and 2, C8/L21-25, C12/Claim 6, membrane valves 8 with corresponding number of actuators 11).
With regard to Claim 6, Bisschops discloses wherein the device is formed as a connectable modular piece wherein corresponding connectors of the modular piece connect to corresponding connectors on a second connectable modular piece to form a plurality of parallel coupled central ducts so that at least one coupled branch duct is connectable in fluid communication to a selectable plurality of central ducts via a selected number of access valves in said modular pieces (C12/Claim 7).
With regard to Claim 7, Bisschops discloses wherein the connectors are formed by corresponding gaskets provided on side walls of the modular piece to be pressed together by a press and providing a fluid communication between respective branch ducts and/or central ducts (C12/Claim 8).
With regard to Claim 8, Bisschops discloses wherein the manifold is formed from a plurality of overlying substrates which define a network of flowpaths through the manifold body and a plurality of through-holes for extending through said manifold body to the plurality of branch ducts, said substrates enclosing a membrane in overlying fit with the plurality of through-holes such that the membrane may be deflected between an orientation preventing flow through the respective branch duct and an orientation allowing flow through the respective branch duct (Figures 1 and 2, C8/L15-39, duct layout part 9 comprises several substrates in an overlying fit; membrane valves 8).
With regard to Claim 9, Bisschops discloses further comprising mountings for mounting a corresponding number of actuators for each of the plurality of the through-holes (C8/L21-25).
With regard to Claim 10, Bisschops discloses wherein at least one of the centrally-located closable duct valve and the access valves of the first or second plurality of branch ducts comprises a membrane valve, actuated by a separate actuator, and wherein the actuators are formed to correspond with the membrane valves (C8/L21-25).
With regard to Claim 11, Bisschops discloses wherein the first plurality of connectors and the second plurality of connectors are formed of sanitary couplings (C7/L63-65).
With regard to Claim 12, Bisschops discloses wherein the first and second plurality of branch ducts each comprise three to six extraction branches (C13/Claims 14-15).
With regard to Claim 13, Bisschops discloses wherein at least the first plurality of connectors further comprises associated pairs of connectors wherein each connector of the pairs of connectors are located opposite to each other across the central duct, such that each associated pair of connectors is in fluid communication with each other such that a single access valve controls flow between the pair of connectors and the central duct (Figure 7, C9/L20-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bisschops (US 7,846,335), as applied to the claims above.
With regard to Claims 14 and 15, Bisschops discloses all the limitations in the claims as set forth above. However, in the embodiment of Figure 7 Bisschops is silent to comprising a plurality of devices of Claim 1; one or more chromatographic separation columns connected to or across said plurality of devices; feeding tubing and/or extraction tubing, at least one of the feeding and/or extracting tubing connected to branch ducts and a plurality of pumps to provide a flow in any of the said columns and/or extraction or feeding tubing (Claim 14), wherein said centrally-located closable duct valves of said devices are capable of being set to provide fluid flow through a first branch duct of the first plurality of branch ducts to one portion of said central duct to the input port of a column, through said column, and into a branch duct of the second plurality of branch ducts, and through a second branch duct of the first plurality of branch ducts to the input port of a second column (Claim 15).

    PNG
    media_image3.png
    578
    780
    media_image3.png
    Greyscale

Bisschops discloses a separate embodiment of Figure 11 in which the valve manifolds of multiple devices for chromatographic separation are organized in such a way that all branch ducts for system flows are connected to each other by using valve manifolds that can be interconnected as shown in Figure 7 (C11/L16-20). Bisschops discloses such a configuration comprises one or more chromatographic separation columns; said at least one or more devices connected to an inlet and/or outlet of at least one of said columns; feeding tubing and/or extraction tubing, at least some of the feeding and/or extracting tubing connected to branching ducts and a plurality of pumps to provide a flow in any of said columns and/or tubing (C13-C14/Claim 16) (Claim 14). Bisschops discloses that the apparatus of Figure 11 may be operated as a simulated moving bed for providing biopharmaceutical products (C11/L16-39), such that said valves of said devices are capable of being set to provide fluid flow through a first branch duct of the first plurality of branch ducts to one portion of said central duct to the input port of a column, through said column, and into a branch duct of the second plurality of branch ducts, and through a second branch duct of the first plurality of branch ducts to the input port of a second column (Claim 15).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to comprise a plurality of devices of Claim 1; one or more chromatographic separation columns connected to or across said plurality of devices; feeding tubing and/or extraction tubing, at least one of the feeding and/or extracting tubing connected to branch ducts and a plurality of pumps to provide a flow in any of the said columns and/or extraction or feeding tubing (Claim 14), wherein said centrally-located closable duct valves of said devices are capable of being set to provide fluid flow through a first branch duct of the first plurality of branch ducts to one portion of said central duct to the input port of a column, through said column, and into a branch duct of the second plurality of branch ducts, and through a second branch duct of the first plurality of branch ducts to the input port of a second column (Claim 15), as taught by Bisschops, in order to provide biopharmaceutical products via simulated bed operation.
With regard to Claim 16, modified Bisschops comprises a method for providing biopharmaceutical products involving a chromatographic separation process, the method comprising separating biopharmaceutical products with a system according to Claim 14 (C14/Claim 17).
With regard to Claim 17, Bisschops discloses a device for chromatographic separations comprising a manifold comprising a plurality of connectors for connecting to one or more chromatographic separation columns and/or feed or extraction tubing (Abstract). 
Bisschops discloses a device for chromatographic separations comprising: a manifold comprising a manifold body defining an elongate central duct, the central duct comprising a centrally-located closable duct valve providing selective fluid communication between a first portion of the central duct and an opposed second portion of the central duct (Figure 7, C9/L20-34, manifold 1, elongate central duct 2, centrally-located closable duct valve 6, using nomenclature from Figure 1, C7/L41-63). 
 Bisschops discloses a first plurality of connectors, each connector of the first plurality of connectors for connecting to a distinct chromatographic separation column and/or feed or extraction tubing or to a connector of an adjacent manifold (Figure 7, C9/L20-34, connectors 23 forming feed inlets 7). 
Bisschops discloses a second plurality of connectors, each connector of the second plurality of connectors for connecting to a distinct chromatographic separation column and/or feed or extraction tubing or to a connector of an adjacent manifold (Figure 7, C9/L20-34, connectors 23 forming extraction outlets 5). 
 Bisschops discloses wherein said manifold body further defines: 
 a first plurality of branch ducts and through ducts, each individual branch duct extending from the first portion of the central duct to an individual one of a through ducts of the first plurality of connectors, each of the branch ducts of the first plurality of branch ducts comprising a closable access valve providing selectable fluid communication between a respective connector and the first portion of the central duct (Figure 7, C9/L20-34, first plurality of branch ducts 3 comprising closable access valve 8, first plurality of branch ducts 3 extending to an individual one of through ducts 3’ associated with feed inlets 7). 
 Bisschops discloses a second plurality of branch ducts and through ducts, each individual branch duct extending from the second portion of the central duct to an individual one of the through ducts of the second plurality of connectors, each of the branch ducts of the second plurality of branch ducts comprising a closable access valve providing selectable fluid communication between a respective connector and the second portion of the central duct (Figure 7, C9/L20-34, second plurality of branch ducts 3 comprising closable access valve 8, second plurality of branch ducts 3 extending to an individual one of through ducts 3’ associated with extraction outlets 5). 
Bisschops discloses first and second ports in fluid communication with the centrally-located closable duct valve wherein said first port communicates with said first portion of the central duct and said second port communicates with said second portion of said central duct, wherein one of said first and second ports is further positioned to communicate with said central duct at a location between the centrally-located closable duct valve and the first and second plurality of branch ducts, respectively (Figure 7, C9/L20-34, branch ducts 3 may be coupled to column in-and outlets via through ducts 3’; therefore, the closest branch duct 3 between the centrally-located closable duct valve 6 and the remainder of the first plurality of branch ducts 3 is first port; second port may be port shown schematically vertically at bottom of Figure 1).
However, Bisschops is silent to a branch valve positioned along each through duct of said first and second plurality of through ducts.
It would have been obvious to one of ordinary skill at the effective filing date of the invention to place branch valves on the through ducts of Figure 7 of Bisschops in order to control flow through the through ducts in cases in which the manifold system of Figure 7 is connected to other manifolds.
With regard to Claim 18, Bisschops discloses wherein the device is formed as a connectable modular piece wherein corresponding connectors of the modular piece connect to corresponding connectors on a second connectable modular piece to form a plurality of parallel coupled central ducts so that at least one coupled branch duct is connectable in fluid communication to a selectable plurality of central ducts via a selected number of access valves in said modular pieces (C12/Claim 7).
With regard to Claim 19, Bisschops discloses wherein the manifold is formed from a plurality of overlying substrates which define a network of flowpaths through the manifold body and a plurality of through-holes for extending through said manifold body to the plurality of branch ducts, said substrates enclosing a membrane in overlying fit with the plurality of through-holes such that the membrane may be deflected between an orientation preventing flow through the respective branch duct and an orientation allowing flow through the respective branch duct (Figures 1 and 2, C8/L15-39, duct layout part 9 comprises several substrates in an overlying fit; membrane valves 8).
With regard to Claim 20, Bisschops discloses wherein the device is formed to group said connectors and valves in a compact manifold (C12/Claim 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777